COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


FREDERICKSBURG AUTO AUCTION AND
 BROADSPIRE SERVICES, INC.
                                                                 MEMORANDUM OPINION *
v.     Record No. 1066-11-2                                          PER CURIAM
                                                                    OCTOBER 4, 2011
DIANA GROGAN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       Fredericksburg Auto Auction and its insurer, Broadspire Services, Inc. (collectively

“employer”), appeal a decision of the Workers’ Compensation Commission finding the left

shoulder surgery recommended by the treating physician for Diana Grogan was causally related

to the compensable accident and employer is responsible for the cost of this medical treatment.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Grogan v. Fredericksburg Auto Auction, VWC File No. VA000-0001-4219 (May 2, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.